  
 
 
 

U.S. Department of Justice
Rescate st a nase cesta icdpuncaieniimasaridltaasiesa

p USDC SDNY United States Attorney
i HOCUMENT Southern District of New York

 

 

 

ELECTRONIC ALTY FILED The Silvio J. Mollo Building

~ 4 One Saint Andrew’s Plaza
3 Oe & : New York, New York 10007

spetrraeanane sie

DATE FED yoy 18 209

 

 

 

 

er sa cia she ah eet

 

November 14, 2019

BY ECF and FACSIMILE SO ORDERED:

The Honorable George B. Daniels
United States District Judge
Southern District of New York
500 Pear! Street /
New York, New York 10007 Dateds,
Fax: 212-805-6737 -

 

 

Nov 1.52019,

Re: United States v. Mendel Zilberberg and Aron Fried, 19 Cr. 802 (GBD)
Dear Judge Daniels:

As the Court is aware, on November 12, 2019, the defendants Mendel Zilberberg' and Aron
Fried were arrested and arraigned in U.S. Magistrate Court on charges in the above-referenced
indictment involving bank fraud and making false statements to a bank, in connection with a
fraudulent scheme to obtain a $1.4 million loan from Park Avenue Bank. Zilberberg was also
separately charged with embezzlement and misappropriation of bank funds while he was a director
of Park Avenue Bank.

Over the next few weeks, the Government will be producing discovery to the defendants.
In consultation with Your Honor’s Chambers and counsel for each defendant, the Government
proposes that the initial conference before Your Honor be scheduled for December 3, 2019 at 10:00
a.m. The Government also respectfully requests that time be excluded under the Speedy Trial Act
until the next scheduled conference in the interest of justice pursuant to 18 U.S.C. § 3161(h)(7)(A),
which will allow time for the Government to begin producing discovery and for the defendants to
begin their review of the discovery. The Government submits that the ends of justice served by
the granting of this continuance outweigh the best interests of the public and the defendant in a

   

 
November 14, 2019
Page 2

speedy trial. Both defendants have consented to the exclusion of time through their respective
counsel.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

f= :

Kimbétly J. Ravener / Sagar K. Ravi
Assistant United States Attorneys
(212) 637-2358 / 2195

  
    

 

 
